Citation Nr: 1138697	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-40 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1968 to August 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied service connection for bilateral hearing loss and for tinnitus.  The Veteran disagreed and perfected his appeal. 

In August 2010 the Veteran testified before the undersigned Acting Veterans Law Judge at a travel Board hearing held at the RO.  A transcript has been incorporated into the record.  Additional evidence pertinent to the claims on appeal was submitted in August 2010 and subsequent to the issuance of the September 2009 statement of the case (SOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The Board observes that the most recent VA Form 23-22 of record is dated October 1974 and that it listed the Arizona state service organization as the Veteran's representative.  The Veteran's mailing address throughout the adjudication of this appeal has been in Arkansas.  In October 2009, the RO mailed to the Veteran a letter informing him that the only VA Form 23-22 of record listed the Arizona state service organization as his representative and requesting that he complete a more current VA Form 23-22 to designate a representative.  There was no reply in the claims file.  At hearing before the undersigned, the Veteran indicated that he had no representative.  

The issues of service connection for left ear hearing loss and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran does not have a current disability of the right ear hearing loss.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 101 (22, 24), 106, 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) ; C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with VCAA notice with regard to his claim for service connection for right ear hearing loss, claimed as bilateral hearing loss, in a December 2008 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini. 

The Veteran has substantiated his status as a Veteran.  The remaining elements of proper Dingess notice were provided in the preadjudication December 2008 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records have been obtained.  He has been afforded a VA audiological examination.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations and considered the full history of the claimed disability. 

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the August 2010 hearing, the undersigned inquired as to the nature of the Veteran's in-service noise exposure and his post-service employment history.  He was asked as to whether he has received treatment for this disability.  The Veteran was given the opportunity to provide any additional information prior to the closing of the hearing.  The Board therefore concludes that it has fulfilled its duty under Bryant. 

As the Veteran has not indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim. 

Service Connection Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit  (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.") 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities such as organic diseases of the nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 .

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background 

The Veteran contends that his right ear hearing loss disorder was the result of his in-service noise exposure in the Republic of Vietnam.  

The Board notes that the appellant asserts that he exposed to artillery and weapons noise during service.  According to him, he was assigned to a unit which tested its tank artillery and he described a event in which other service members detonated hand-held grenades in his immediate vicinity.  See Transcript.  Based on the appellant's statements and review of the record, the Board finds that the appellant is entitled to the provisions set forth in 38 U.S.C.A. § 1154(b).  As such, his claims of noise exposure in service will be accepted as evidence of what occurred in service/combat since it is consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154.

However, the provisions of 38 U.S.C.A. § 1154(b) do not provide a substitute for medical nexus evidence, or evidence of current disability, but rather serve only to reduce the evidentiary burden on combat veterans with respect to submission of evidence regarding the incurrence or aggravation of an injury or disease while in service.  Kessel v. West, 13 Vet. App. 9, 16-19 (1999)(en banc).  A veteran must still establish his claim through competent medical evidence showing a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

After a review of all the evidence, lay and medical, the Board finds that the Veteran was exposed to loud noises in service.  The Veteran's enlisted occupational specialty was motor vehicle operator and his DD Form 214 clearly indicated that he served in the Republic of Vietnam.  His statements were consistent with the circumstances and condition of his service and the Board finds his statements describing his exposure to the noises of combat in Vietnam to be credible.  However, the Veteran must still establish his claim for service connection with evidence of a current disability and, as will be discussed below, this is where his claim for service connection for right ear hearing loss fails.  

Service treatment records note that the Veteran's right ear hearing was tested upon enlistment in July 1968.  




HERTZ



500
1000
2000
3000
4000
RIGHT
05
5
5
0
25







There were no additional, numerical audiogram results in service.  The Veteran's August 1972 Report of Physical Examination did not include numerical audiogram results, noting only that he passed a whisper test of 15 feet.  

Post-service, despite years as a municipal police officer and decades in private security, the Veteran denied ever having had his hearing tested.  See Transcript, p.9.  The earliest VA treatment report of record is dated August 2008.  The August 2008 VA audiology consult noted that his right ear hearing acuity was tested; however, the numerical results were not printed.  The VA clinician assessed for the right ear (AD) normal thresholds of sensitivity from 250 to 2000 hertz, but then slight to moderately sever hearing loss from 3000 to 8000 hertz.  At the August 2010 hearing, the Veteran submitted a bar graph of his own compilation which included numerical audiogram results identified as the audiogram results from 2008.  According to the Veteran's own submission, his 2008 right ear numerical audiogram results were 15 at 500 hertz, 15 at 1000 hertz, 15 at 2000 hertz, 20 at 3000 hertz, and 30 at 4000 hertz.  

On the authorized audiological evaluation in January 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
35







Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  

In a case such as this one where acoustic trauma has been demonstrated, the Veteran does not have to establish hearing loss to a disabling degree during service or within one year of service, and does not have to show treatment for hearing loss during service.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  Even if "disabling" loss (that meets the requirements of 38 C.F.R. § 3.385) is not demonstrated at service separation, service connection for a current hearing disability may still be established by evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court has held that a veteran may establish the required nexus between his current hearing loss disability and his term of military service if he can show that his hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

However, the Board finds that the Veteran does not have right ear hearing loss to a disabling degree for VA disability compensation purposes, as required by 38 C.F.R. § 3.385.  The evidence does not show that the Veteran's right ear hearing loss (impairment) for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; or that the thresholds for at least three of these frequencies are 26 decibels; or that speech recognition scores using the Maryland CNC Test are less than 94 percent.

The January 2009 VA audiology examination report found normal hearing in the right ear and that no hearing loss pathology was found.  Further, the numerical results of the audiogram did not demonstrate hearing loss "disability" for VA disability compensation purposes (38 C.F.R. § 3.385).  As there are no audio testing results to the contrary, the claim for right ear hearing loss is denied.  

The Board need not reach questions of chronic symptoms in service and continuity of symptoms after service separation, as the basis for denial of the Veteran's appeal is no current right ear hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).

The Board must fully consider the lay assertions of record when making determinations.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess). 

In terms of competency, lay evidence has been found competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra. 

In this case, the Board finds that the Veteran's claimed right ear hearing loss disability is not capable of a lay diagnosis.  The Veteran has made only general complaints of having difficulty hearing conversations.  The Veteran is certainly competent to describe the symptoms he experiences, but the record is wholly negative for medical or objective findings corresponding to his complaints to hearing loss as recognized by VA.  There is no objective evidence of a current right ear hearing loss disorder, and the claim is not supported by a diagnosis by a medical professional.  The Board therefore finds that the Veteran's lay statements are insufficient to establish the presence of a current right ear hearing loss disability. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is denied. 


REMAND

Unfortunately, a remand is required for the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

Regarding the claims for service connection for left ear hearing loss and for tinnitus, remand is required to obtain an adequate examination.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  A medical examination is inadequate where the examiner does not provide an etiological opinion or review prior medical records.  Barr, 21 Vet. App. at 311  Here, VA provided the Veteran with a VA audiology examination in January 2009.  The examiner diagnosed left ear hearing loss and referred to the Veteran as having tinnitus; however, the VA examiner did not provide an etiological opinion for the disorders.  Accordingly, remand is required for an examination and opinion. 

As well, the Board observes that the VA examiner, in both the January 2009 and September 2009 examination and addendum opinion, had been informed that the Veteran had no occupational noise exposure.  Later in the claims file, the Veteran reported that he had been a police officer for 6 years which was followed by years, decades, in what the Veteran referred to as private security.  See transcript, pp 12 & 15.  After review of the Veteran's extensive correspondence with VA regarding his educations benefits, correspondence dated in 1974 refer to his on-the-job (OTJ) training as a police officer for the City of Yuma, Arizona, in addition to the approval for his attendance in January 1979 for a Detective I course, in correspondence that listed his employer as apparently a private security firm.  As well, the Board observes that the Veteran submitted an August 2010 statement by his daughter, who indicated she had been born in 1973, yet she reported to VA that the Veteran had not drawn his weapon outside of the training range while he was a police officer.  As his occupation as a police officer approximately corresponds to his daughter's infancy and early childhood, it remains unclear to the Board on what basis did the Veteran's daughter report to VA how or when her father drew his weapon as a police officer, or that the drawing of a sidearm is the only source of noise to a municipal police officer.  

The Board cannot reconcile in the Veteran's favor the discrepancy between the January 2009 representation to the VA examiner of "no" occupational noise exposure and the employment history reported by the date of the August 2010 travel board hearing of being a police officer for 6 years, followed by decades in "private security."  Further, the Veteran testified in August 2010 before the undersigned that he had not reported the ringing in his ears, post-service, out of concern that such a report would limit his employment opportunities.  See Transcript, p.8.  Ordinarily, an assessment of credibility is not supported by a statement by the Veteran that he has denied symptoms in one context, for example employment, though admitted them in another, for example, pursuit of VA compensation benefits.  The Board finds that another VA audiology examination is required, with the VA examiner being provided with all available reports of the Veteran's experiences in service, and, candidly, experiences post-service.   

Regarding the claim for service connection for tinnitus, the Board finds that this claim is intertwined with the claim for left ear hearing loss; therefore, it must be remanded as well.  Indeed, the August 2008 VA audiology consultation included the Veteran's complaint of tinnitus as being worse on the left.  Further, the Veteran testified before the undersigned that in service, he had reported ringing in his ears, though the service clinician in a July 1970 treatment entry, that assessed an ear infection, had disregarded his report.  (See Transcript, pp. 6-7).  Strikingly, the Veteran reported having made another report of ringing in his ears that was disregarded by a clinician, in this instance by a VA nurse in 2005, some 35 years later.  See Transcript p. 9.  As the Veteran has reported seeking VA medical treatment for his claimed tinnitus disorder in 2005, and VA treatment reports of record begin in August 2008, a remand is necessary to obtain these VA treatment reports.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records that reference left ear hearing loss or tinnitus, dated 2005 to present, from the "Central" and North Little Rock VA medical facilities, to include the numerical results of the August 2008 VA audiology consultation audiogram.  Document for the claims file any negative searches.  

2.  Provide the Veteran an appropriate VA examination to determine the etiology of the Veteran's left ear hearing loss and tinnitus.  The Veteran's entire claims file, to include a copy of the August 2010 travel board hearing and this remand must be made available and reviewed by an appropriate VA examiner.  A complete rationale for all opinions must be provided.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing, to include an audiogram, must be performed, and its results included in the report.  

a.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure.  The Board observes that the Veteran has reported a post-service occupation as a police officer, for 6 years, followed by years in "private security."  The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service. 

b.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current left ear hearing loss, and tinnitus, is at least as likely as not (50 percent or greater probability) related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  

c.  The examiner must specifically address the question of whether any degree of hearing loss or tinnitus began as a result of any in-service noise exposure.  If the examiner cannot provide the requested opinions without resort to speculation, it must be so stated, and a supporting rationale provided for the inability to provide an opinion.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


